Citation Nr: 0427727	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION


The veteran had active military service from December 1942 to 
May 1946, and thereafter served in the United States Marine 
Corp Reserve for many years.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in December 2002.  
After receiving a statement of the case in January 2003, he 
perfected his appeal to the Board by timely filing a 
substantive appeal in April 2003.  

A Travel Board hearing at which the veteran testified before 
the undersigned Veterans Law Judge was conducted at the RO in 
April 2004.  


FINDINGS OF FACT

1.  The veteran is shown to have engaged in a radiation-risk 
activity during service.  

2.  The veteran's bilateral sensorineural hearing loss is not 
a disease specific to radiation-exposed veterans, nor is it a 
radiogenic disease.  

3.  A hearing disability is not shown to have been present 
either in service or within the first year thereafter, or to 
be otherwise related to service or any incident that occurred 
therein.  

4.  The veteran and his spouse testified under oath as to 
their recollection of the onset of the veteran's tinnitus 
shortly after his military service.  

5.  A VA examiner did not consider the veteran's current 
tinnitus as related to his military service, but a private 
physician considers it to be related to service.  

6.  The evidence is in relative equipoise on the question of 
whether the veteran may be considered to have developed 
tinnitus as a result of his military service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309, 
3.311 (2003).  

2.  Resolving reasonable doubt in favor of the veteran, 
tinnitus is considered to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Since the Board is granting the claim for service connection 
for tinnitus, the following discussion addresses the duties 
to assist and notify in the context of the claim for service 
connection for hearing loss.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) the United States Court of Appeals for Veteran Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided notice in March 2002 regarding what 
information and evidence is needed to substantiate his claim 
for service connection for bilateral sensorineural hearing 
loss, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  Such notice was prior to a November 2002 
rating decision that initially denied the claim.  Therefore, 
because the required notice in this case was provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."   

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in the January 2003 statement of the case and 
March 2003 supplemental statement of the case, as well as at 
an April 2004 Travel Board hearing before the undersigned 
Veterans Law Judge, of the need to submit any and all 
evidence he had that would assist VA in properly adjudicating 
his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file.  
Additionally, the report of a January 2003 VA audiological 
examination has been associated with the claims file.  The 
veteran has also been afforded the opportunity to provide 
testimony regarding his claim at a Travel Board hearing 
before the undersigned Veterans Law Judge.  Furthermore, 
neither the veteran nor his representative has submitted any 
additional evidence, or identified any source from whom 
records could be obtained.  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
records and comprehensive information regarding the veteran's 
claim for service connection for bilateral sensorineural 
hearing loss.  Therefore, the Board finds that VA's duty to 
assist the veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394; VAOPGCPREC 16-92.  

I.  Hearing Loss

The veteran asserts that he has bilateral sensorineural 
hearing loss that may be related to his exposure to radiation 
when he was stationed in Nagasaki shortly after the 
denotation of an atomic bomb there in August 1945.  

Under 38 C.F.R. § 3.309(d), service connection is presumed 
for certain diseases if they become manifest in a 
"radiation- exposed veteran," as defined in 38 C.F.R. 
§ 3.309(d)(3)(i).  The diseases entitled to such presumption 
are listed in 38 C.F.R. § 3.309(d)(2).  The presumption may 
be rebutted by "affirmative evidence to the contrary," such 
as medical reasoning that, when combined with all the 
evidence of record, supports a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d).  

In essence, to qualify for status as a radiation-exposed 
veteran, participation in a radiation-risk activity must be 
established.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

In the instant case, evidence in the claims file shows that 
the veteran's military service included participation in a 
radiation-risk activity as defined by 38 C.F.R. 
§ 3.309(d)(3)(ii).  A July 1999 statement from the Defense 
Threat Reduction Agency (DTRA) noted that historic records 
confirmed that the veteran was a member of the American 
occupation forces in Japan following World War II.  He was 
attached to a unit present in the VA-defined Nagasaki area 
from September 15, 1946, through November 14, 1946, and was 
then transferred to another unit located approximately 30 
miles from Nagasaki.  Thus, under 38 C.F.R. § 3.309(d)(3)(i), 
the veteran is a "radiation-exposed veteran."  But, because 
sensorineural hearing loss is not among the diseases listed 
in 38 C.F.R. § 3.309(d)(2)(i), the presumption is not 
triggered.  Therefore, § 3.309 clearly cannot serve as a 
basis for granting service connection for the veteran's 
bilateral sensorineural hearing loss.  

In cases where 38 C.F.R. § 3.309(d) does not afford 
entitlement to service connection, 38 C.F.R. § 3.311 becomes 
operable.  If the veteran (1) was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, from September 1945, until July 
1946, or other activities, (2) subsequently developed a 
radiogenic disease, and (3) such disease first became 
manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5), the claim is referred to the Under Secretary 
for Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  If any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  38 C.F.R. § 3.311(b)(1).  
Because sensorineural hearing loss is not included in the 
list of "radiogenic diseases" provided in 38 C.F.R. 
§ 3.311(b)(2), it may not be determined to have resulted from 
ionizing radiation exposure.  Hence, § 3.311 also cannot 
serve as a basis for granting service connection for the 
veteran's bilateral sensorineural haring loss.  

Notwithstanding the foregoing, the veteran is permitted to 
establish by independent medical evidence that his current 
disorder is related to exposure to radiation in service.  See 
38 C.F.R. § 3.311(b)(4).  In this case the veteran has not 
provided any such independent medical evidence, and 
therefore, this theory of entitlement is not applicable.  

Irrespective of any theory of entitlement to service 
connection based on exposure to ionizing radiation, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

A successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the report of a January 2003 VA 
audiological examination clearly establishes a current 
diagnosis of bilateral sensorineural hearing loss.  Thus, the 
first element of a service connection claim has been 
satisfied.  However, as will be explained below, the 
remaining requirements have not been met, precluding a grant 
of service connection.  

The service medical records do not show any complaint, 
treatment, or finding of hearing loss.  Rather, examinations 
in November 1942, December 1942, October 1944, February 1946, 
and March 1946 reveal that whispered and spoken voice testing 
in each ear was a normal 15/15.  Nor was there any complaint 
or finding of hearing loss on a June 1947 VA medical 
examination.  The initial clinical manifestation of 
sensorineural hearing loss is shown on a June 2001 VA 
outpatient record, more than 55 years after service.  The 
examiner at the January 2003 VA audiological examination 
indicated that the veteran denied exposure to acoustic trauma 
in service, and that the veteran's report of "gradual" 
hearing loss over many years was not consistent with noise-
induced hearing loss.  

Furthermore, the veteran has not presented any competent 
medical evidence relating his bilateral hearing loss to his 
military service.  The only evidence submitted by him as to 
the etiology of his hearing loss consists of a September 2002 
statement from his spouse that indicated he was able to hear 
while on active duty and that his hearing had gotten worse 
ever since his return for active service, and the testimony 
provided at the April 2004 Travel Board hearing.  However, as 
laypersons with no medical training or expertise, the 
contentions by the veteran and his spouse do not constitute 
competent medical evidence.  Neither the veteran nor his 
spouse has shown or claimed that he or she is a medical 
expert, capable of rendering medical opinions.  Therefore, 
their opinions are insufficient to demonstrate that the 
veteran has hearing loss that is related to military service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Based on the foregoing, 
the preponderance of the evidence is against service 
connection for bilateral sensorineural hearing loss.  

In conclusion, the evidence of record did not reveal the 
existence of hearing loss in service or within the first year 
after service, nor is there competent medical evidence 
indicating a causal relationship of the veteran's current 
bilateral sensorineural hearing loss to his military duties, 
including in the Marine Corps reserves.  Moreover, as the 
veteran does not have a disease specific to radiation- 
exposed veterans as set forth in 38 C.F.R. § 3.309(d), he is 
not entitled to presumptive service connection on that basis.  
Finally, as the evidence does not establish that his 
bilateral sensorineural hearing loss is a "radiogenic 
disease" as defined in 38 C.F.R. § 3.311(b)(2), the veteran 
is not entitled to presumptive service connection on that 
basis.  

Thus, for the reasons outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss, to include as secondary to 
radiation exposure.  Consequently, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


II.  Tinnitus

As indicated above, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to this aspect of the appeal, a review of the 
veteran's service medical records fails to disclose any on 
which it was recorded he complained of any tinnitus.  
Likewise, it is not until many years after service that any 
medical record includes an entry reflecting the presence of 
tinnitus.  

At the hearing at which the veteran and his wife of many 
years testified, it was consistently described that the 
veteran's tinnitus had its onset contemporaneous with his 
military service.  Likewise, testimony was taken to the 
effect that the veteran was treated over the years for his 
hearing problems, but that these records were no longer 
available.  In connection with this claim, however, two 
medical opinions were obtained addressing the etiology of the 
veteran's tinnitus.  In the first, a VA physician opined in 
January 2003, that while he did not have the veteran's 
records for review, he considered it unlikely that the 
veteran's tinnitus was linked to his military service.  In 
the second, a private physician offered the opinion that 
after examining the veteran in June 2004, it was as likely as 
not the veteran's tinnitus was due to his military service.  

Given the forgoing record, it must be acknowledged that there 
is no explicit complaint of tinnitus recorded in the medical 
evidence until many years after the veteran's discharge from 
service.  At the same time, it also must be acknowledged that 
the very nature of tinnitus is that it is a subjective 
phenomenon, and that the veteran testified that medical 
records from the years past that would likely show his 
complaints are not available.  In any event, the veteran's 
assertions concerning the onset of tinnitus is considered 
credible, and the presence in the record of an opinion from a 
physician linking the veteran's tinnitus to service, 
persuades the Board to conclude that the evidence on the 
question of the time of onset of the claimed disability is in 
relative equipoise, raising a reasonable doubt on that 
question.  Where such a doubt is raised, the benefit of the 
doubt is given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, with the resolution of 
reasonable doubt in favor of the veteran, a basis upon which 
to grant service connection for tinnitus has been presented 
in this case, and service connection for that disability is 
granted.   


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for tinnitus is granted.  


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



